Case 2:20-cv-07483-DMG-AGR Document 28 Filed 12/29/20 Page 1 of 1 Page ID #:119




 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9                                                  Case No.: CV 20-7483-DMG (AGRx)
     SHAMAR JACKSON,
10                                                  ORDER RE DISMISSAL OF ACTION
                  Plaintiff,                        WITH PREJUDICE [27]
11
12                vs.
13
     RAFAT SALIB, TRUSTEE OF SALIB
14   FAMILY TRUST DATED JANUARY 17,
15   2017; SUZAN SALIB, TRUSTEE OF
     SALIB FAMILY TRUST DATED
16
     JANUARY 17, 2017; AND DOES 1-10,
17
18                Defendants.

19
20         Pursuant to the parties’ stipulation, and good cause appearing,
21         IT IS HEREBY ORDERED THAT:
22         Plaintiff Shamar Jackson’s action against Defendants Rafat Salib and
23   Suzan Salib is dismissed with prejudice in its entirety. The parties shall bear their own
24   fees and costs.
25
26   DATED: December 29, 2020                      ________________________________
27                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
28


                                                 -1-
